NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ABBOTT GMBH & CO. KG,
Petitioner-Appellee, '
V.
YEDA RESEARCH AND DEVELOPMENT CO., LTD.,
Defenclant-Appellom,t. `
2010-1444
Appea1 from the United States District Court for the
District of Co1umbia in 00-CV-1720, Judge Ricardo M.
Urbina.
ON MOTION
Before PRosT, MAYER, and MooRE, Circuit Ju,dges.
Mo0RE, Circuit Judge.
ORDER
Abbott GmbH & Co., KG moves to dismiss Yeda Re-
search and Deve1opn1ent Co., Ltd.’s appeal for failure to
prosecute and for lack of jurisdiction Yeda opposes in

ABBOTT GMBH V. YEDA RESEARCH 2
part. Yeda moves to withdraw its appeal without preju-
dice. Abbott opposes. Yeda replies.
Yeda failed to file its brief by the brief due date.
Yeda does not contest that it did not file a brief. Yeda
also agrees that its notice of appeal should be dismissed
because it seeks review of a nonfinal order of the United
States District Court for the District of Columbia. Yeda
requests that this court designate any dismissal as being
without prejudice "in an abundance of caution." This
court does not ordinarily designate appeals as being
dismissed with or without prejudice We see no reason to
do so here.
Accordingly,
IT ls ORDERED THAT:
(1) Yeda’s motion is granted The appeal is dis-
missed
(2) Each side shall bear its own costs
(3) All other pending motions are denied as moot.
FoR THE CoURT
NAR 94 ml /S/ Jan H0rba1y
Date J an Horbaly
Clerk
ccc James R. Ferguson, Esq.
finger L. Browdy, Esq.
issued AS A Mandac@; l‘lAR 9 4 wl __
Fl
u.s. count o|F§rpPEALs me
THE FEDERAl ClRGUlT
HAR 04 2011
JANHORBAL¥
C|.ERK